Citation Nr: 0013544	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-31 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 50% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  This appeal originally arose from a March 1997 rating 
action which granted service connection for PTSD and assigned 
a 30% rating from 29 August 1996, the date the RO received 
the veteran's informal claim for service connection; the 
veteran appealed the 30% rating as inadequate.  

By decision of April 1999, the Board of Veterans Appeals 
(Board) remanded this case to the RO for further development 
of the evidence and for due process development.  By rating 
action of February 2000, the RO increased the rating of the 
veteran's PTSD from 30% to 50%, effective August 1996; the 
veteran appeals the 50% rating as inadequate.  PTSD is the 
veteran's sole service-connected disability.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, thinking, and mood, due to symptoms 
including obsessional rituals which interfere with routine 
activities, depression affecting his ability to function 
appropriately and effectively, impaired impulse control, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The veteran's PTSD is 70% disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.126 (as 
amended 8 October 1996), 4.130, Diagnostic Code 9411 (as in 
effect on and after 7 November 1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

A review of the record discloses that, on physical 
examination by T. Friedrich, M.D., in November 1996, the 
veteran was noted to be currently not working, having 
recently had lumbar spine surgery and been released from his 
job of many years as a railroad laborer.

On VA psychological examination of January 1997, the examiner 
reviewed pertinent aspects of the veteran's military, family, 
and employment history, noting an over 20-year history of 
employment as a railroad laborer until a back injury in May 
1996, when he was placed on temporary disability status, 
where he currently remained.  A review of the veteran's 
psychiatric history indicated initial psychiatric treatment 
with prescribed medications at a VA medical facility in 
December 1996.  He currently lived alone, his estranged wife 
having been placed in a care facility due to multiple health 
problems.  His current complaints included loss of pleasure 
in previously-enjoyed activities, boredom, sleep disturbance, 
a preference for being alone, lack of interest in 
socialization, a sense of not blending-in with other people, 
and upsetting thoughts and memories of events in Vietnam.  

On examination, the veteran was alert and oriented, with 
cognitive abilities grossly intact and consistent with his 
education and employment history.  He did not exhibit any 
evidence of psychosis.  The examiner stated that further 
exploration of 2 or 3 reported experiences in response to 
questions about hallucinations revealed these events to be 
more consistent with a culturally-based belief in paranormal 
phenomena than true hallucinations.  Mood was mildly 
depressed, with a restricted range of affect.  The veteran 
became agitated and had difficulty talking about certain 
Vietnam events, expressing considerable feelings of guilt and 
remorse about many of those events; speech was otherwise 
coherent and goal-directed.  Insight and judgment were 
adequate.  He denied any history of suicidal or homicidal 
ideation.

The examiner concluded that the veteran's available records, 
reported history, current symptoms, and response to 
psychometrics provided data sufficient to support a diagnosis 
of PTSD.  He experienced intrusive, disturbing thoughts of 
traumatic Vietnam events, exhibited a restricted range of 
affect, and reported a long-standing sleep disturbance, as 
well as significant and long-standing alcohol abuse, which he 
currently admitted using with his new medications.  The 
diagnostic impression was chronic, moderate PTSD.  His 
psychosocial stressors were chronic PTSD symptoms, 
unemployment, and a recent back injury, and were assessed to 
be of moderate severity.  His highest level of adaptive 
functioning in the past year was assessed to be poor.

When seen in the VA mental hygiene outpatient clinic a few 
days later in January 1997, the veteran complained of 
experiencing some discomfort with prescribed psychotropic 
medication (odd feelings and additional bad dreams).  
Obsessive-compulsive symptoms were noted to be still 
bothersome.  The veteran's formerly-prescribed medication was 
discontinued, and a new one prescribed.  When seen for 
individual psychotherapy in April, the award of a 30% VA 
service-connected disability compensation rating for PTSD was 
noted to have had a validating effect upon the veteran.  

In his April 1997 Notice of Disagreement (NOD) with the 30% 
rating assigned his PTSD, the veteran stated that he last 
worked in May 1996 because worsening PTSD symptoms prevented 
him from functioning in a work environment.  He stated that 
he had become increasingly anti-social and isolative, easy to 
anger and aggravate, and had problems with concentration and 
memory loss.  

When seen for individual psychotherapy in the VA mental 
hygiene outpatient clinic in October 1997, the veteran was 
noted to be experiencing an increase in obsessive-compulsive 
symptoms and behavior.  He was quite anxious, and reported 
feeling as if he was awaiting some catastrophe to happen.  He 
reported extreme hyper-alertness and paranoid feelings.  The 
diagnoses were PTSD and obsessive-compulsive disorder, and 
his dosage of prescribed medication was increased. 

In his October 1997 Substantive Appeal (SA), the veteran 
argued that he had met the criteria for a 50% disability 
rating for PTSD, inasmuch as his memory was impaired, he had 
panic attacks, did not understand instructions or think 
clearly, lacked motivation, was very moody and easy to anger, 
and had no work or social relationships.  He further 
contended that he met the criteria for a 70% disability 
rating, inasmuch as he was unable to pursue or maintain work 
and social relationships.  He stated that he lost his temper 
and became violently angry over minor incidents, and felt 
that he could not work, as he was afraid of the consequences 
of such outbursts in a work environment.

VA outpatient records of March 1998 disclose that the veteran 
was seen for individual psychotherapy regarding PTSD issues, 
and his prescribed medication was continued.  In January 
1999, he was reported to be active and performing his own 
household chores.  He did well with his depression with his 
medication, and was assessed to be stable.  When seen for 
individual psychotherapy in February, he reported significant 
difficulty with flashback episodes, sleep problems, intrusive 
thoughts about Vietnam, and increased obsessional-compulsive 
behavior.  He felt alienated and unable to keep up with 
societal changes that were taking place.  The diagnosis was 
PTSD, and his prescribed medication was continued.  

On VA psychiatric examination of July 1999, the examiner 
stated that he had reviewed the claims folder prior to the 
examination.  The veteran complained of a depressed mood, 
anxiety, panic attacks, suspiciousness, forgetfulness, lack 
of motivation and energy, inability to focus and concentrate, 
lack of social activity, difficulty socializing with other 
people and maintaining relationships, sleep problems, 
boredom, quickness to anger, being haunted by killings in 
Vietnam, and inability to complete projects and work he had 
started.  He stated that he had no friends, and was socially 
restricted to occasionally visiting a brother, as he did not 
feel comfortable with other people.  He felt like an outcast, 
living alone and spending most of his time around his trailer 
and yard, or running a few errands.  The examiner noted that 
he had not worked since June 1996, as he was disabled from 
his job of 20 years at a railroad because of back problems.  

On mental status examination, the veteran was neatly groomed 
and dressed, and oriented and alert.  He was pleasant and 
cooperative, and not hostile or belligerent.  He tended to 
minimize his symptoms a little.  He was rather distant, and 
did not engage easily with the examiner.  His speech showed 
good grammar and vocabulary.  There was no pressured speech, 
flight of ideas, loose associations, hallucinations, 
delusions, paranoia, or ideas of reference.  He had 
nightmares on occasion, and intrusive memories of Vietnam 
events.  Affect showed mild depression, mild psychomotor 
retardation, and moderate anxiety.  The diagnosis was PTSD, 
and the examiner assigned a Global Assessment of Functioning 
score of about 42, with serious impairment in social 
functioning.  The examiner commented that the veteran was 
unable to be around people, had no friends, and was very 
nervous around people.  He did not associate with his family, 
was depressed, and did not finish home projects.  He had loss 
of interest and energy, as well as nightmares and intrusive 
memories.  He had a depressed mood, and was unable to 
maintain relationships.       

II. Analysis 

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his PTSD is more 
than 50% disabling, and the Board finds that he has thus 
stated a well-grounded claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The VA schedular criteria for rating mental disorders were 
revised in November 1996.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the (old) rating criteria for mental disorders in 
effect prior to 7 November 1996 (38 C.F.R. § 4.132), a 50% 
rating is warranted for PTSD where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and where the reliability, 
flexibility, and efficiency levels are so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70% rating requires that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired, and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100% rating requires that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community, 
and there be totally-incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities, resulting in a profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411.  In Johnson v. Brown, 7 Vet. App. 95 
(1994), the Court upheld the VA's interpretation that a 100% 
schedular rating for a psychoneurotic disorder was assignable 
if the disability met any one of the 3 independent criteria 
required for a 100% rating under the 9400 series of 
Diagnostic Codes.

Under the (new) rating criteria for mental disorders 
effective on and after               7 November 1996 
(38 C.F.R. § 4.130), a 50% rating is warranted for PTSD where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70% 
rating requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100% 
rating requires total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, his own occupation, 
or his own name.  38 C.F.R. Part 4, Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (as amended 8 October 1996).  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
8 October 1996).

Inasmuch as this appeal regarding an increased rating arises 
from the veteran's original August 1996 informal claim for 
service connection for PTSD, the Board must consider the 
veteran's entitlement to a rating in excess of 50% under both 
the old and new criteria for rating mental disorders, and 
apply the version which is most favorable to him.  After 
reviewing the evidence of record, the Board finds that the 
clinical findings support a 70% rating for PTSD under the new 
criteria, and the benefit sought on appeal is granted to this 
extent.  In reaching this conclusion, the Board has 
considered the January 1997 VA psychological examiner's 
assessment that, despite his characterization of the 
veteran's PTSD as only "moderate," the veteran's highest 
level of adaptive functioning in the past year had been poor.  
The subsequent VA outpatient record documents increasing 
obsessive-compulsive symptoms and behavior from 1997 through 
February 1999 requiring an increased dosage of prescribed 
medication; these symptoms indicate obsessional rituals which 
interfere with routine activities.  The veteran's April and 
October 1997 NOD and SA, respectively, indicate impaired 
impulse control and difficulty in adapting to stressful 
circumstances, including work.  The clinical evidence 
contained in the July 1999 VA psychiatric examination report 
indicates that the veteran's PTSD was productive of 
impairment with deficiencies in most areas, such as work, 
family relations, thinking, and mood, due to symptoms such as 
nightmares and intrusive memories, depressed mood affecting 
his ability to function appropriately and effectively, 
anxiety, loss of interest and energy, psychomotor 
retardation, lack of friends, failure to associate with 
family, and inability to finish home projects or to establish 
and maintain effective relationships with people.  

However, the Board cannot, on that same evidentiary record, 
conclude that the veteran's PTSD is productive of virtual 
isolation in the community, totally-incapacitating 
psychoneurotic symptoms, or demonstrable inability to obtain 
or retain employment such as to warrant a 100% rating under 
the old criteria, or total occupational and social impairment 
such as to warrant a 100% rating under the new criteria.  The 
veteran has argued that his worsening PTSD symptoms have 
prevented him from functioning in a work environment; while 
the evidence does demonstrate that the PTSD impairs him 
occupationally, the private and VA medical records in 
November 1996, January 1997, and July 1999 consistently 
implicate only a non-service-connected back disorder in 
disabling him in 1996 from performing his job of many years 
as a railroad laborer.  Occupational impairment stemming from 
non-service-connected disability may not be considered in 
determining the percentage disability rating of a service-
connected disorder.  

The proper orientation; grossly-intact cognitive abilities; 
lack of evidence of psychosis, true hallucinations, or 
suicidal or homicidal ideation; adequate insight and 
judgment; mildly-depressed mood and restricted range of 
affect; and generally coherent and goal-directed speech 
documented on VA examination of January 1997, in the 
aggregate, clearly do not constitute totally-incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality (old criteria), or gross impairment in thought 
processes or communication, persistent hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, or disorientation to time or place (new 
criteria).  Moreover, the facts that the veteran lived alone 
due to his estranged wife having been placed in a care 
facility due to multiple health problems, and that he 
preferred to be alone and lacked interest in socialization do 
not indicate virtual isolation in the community (old 
criteria) as a result of his PTSD. 

Neither do the January 1999 VA medical notations that the 
veteran was active, performing his own household chores, and 
stable with medication, and the July 1999 VA examination 
notations that the veteran was very nervous around people and 
had no friends, but occasionally visited a brother and ran a 
few errands on his own, while supporting the examiner's 
conclusion that the PTSD produced serious impairment of the 
veterans' social functioning, indicate virtual isolation in 
the community (old criteria).  His proper orientation; neat 
grooming and dress; pleasantness; cooperativeness; lack of 
hostility or belligerence; speech with good grammar and 
vocabulary and without pressure; the lack of flight of ideas, 
loose associations, hallucinations, delusions, paranoia, and 
ideas of reference; nightmares and intrusive memories; mild 
depression and psychomotor retardation; loss of interest and 
energy; and moderate anxiety in July 1999 again, on the 
whole, may not be characterized as totally-incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality (old criteria), or gross impairment of thought 
processes or communication, persistent hallucinations, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living, or disorientation to time 
or place (new criteria).            	  

The veteran's contentions have been considered, but the 
evidence supports an increased rating to no more than 70% for 
PTSD under either the old or new criteria, and the appeal is 
granted to that extent only.


ORDER

An increased rating to 70% for PTSD is granted, subject to 
the applicable regulations governing the payment of monetary 
benefits.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

